 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11       NATHAN HUNTER,                                   Case No. 1:19-cv-00625-AWI-BAM (PC)
12                         Plaintiff,                     ORDER STRIKING PLAINTIFF’S
                                                          RESPONSE TO DEFENDANTS’ ANSWER
13              v.
                                                          (ECF No. 38)
14       FISHER, et al.,
15                         Defendants.
16

17             Plaintiff Nathan Hunter (“Plaintiff”) is a state prisoner proceeding pro se and in forma

18   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This action proceeds against

19   Defendants Cui,1 Thompson, Fisher, and Hernandez for excessive force in violation of the Eighth

20   Amendment.

21             On December 16, 2019, Defendants answered Plaintiff’s complaint. (ECF No. 25.) On

22   March 2, 2020, Plaintiff filed a response to Defendants’ answer. (ECF No. 38.)

23             In relevant part, the Federal Rules of Civil Procedure provide that there shall be a

24   complaint, an answer to a complaint, and, if the court orders one, a reply to an answer. Fed. R.

25   Civ. P. 7(a). The Court has not ordered a reply to Defendants’ answer and declines to make such

26   an order.

27

28   1
         Erroneously sued as Defendant “Chi.”
                                                          1
 1         Accordingly, Plaintiff’s response to Defendants’ answer, filed on March 2, 2020, (ECF

 2   No. 38), is HEREBY STRICKEN from the record.

 3
     IT IS SO ORDERED.
 4

 5      Dated:   March 4, 2020                            /s/ Barbara   A. McAuliffe           _
                                                    UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   2
